Title: From Benjamin Franklin to James Bowdoin, 13 July 1769
From: Franklin, Benjamin
To: Bowdoin, James


Dear Sir
London, July 13. 1769
I am honoured with yours of May 10. and agree with you perfectly in your Sentiments of publick Affairs. Government here seems now to be growing more moderate with regard to America, and I am persuaded that by a steady prudent Conduct, we shall finally obtain all our important Points, and establish American Liberty on a clearer and firmer Foundation. The Folly of the late Measures begins to be seen and understood at Court, their Promoters grow out of Credit, and the Trading Part of the Nation with the Manufacturers are become sensible how necessary it is for their Welfare to be on good Terms with us. The Petitioners of Middlesex and of London have numbered among their Grievances the unconstitutional Taxes on America, and similar Petitions are expected from all Quarters: So that I think we need only be quiet and persevere in our Schemes of Frugality and Industry, and the rest will do itself. Your Governor is recall’d, and ’tis said the Commissioners will follow soon, or be new-modell’d with some more Men of Discretion among them. I am just setting out on a Journey of 5 or 6 Weeks, and have now only time to add, that I am, with the greatest Esteem and Regard, Dear Sir, Your most obedient humble Servant
B Franklin

  My Respects and best Wishes attend Mrs. Bowdoin, Mr. Temple and your amiable Daughter.

  Honle James Bowdoin Esqr
